As filed with the Securities and Exchange Commission on February 25, UNITED STATES SECURITIES AND EXCHANGE COMMISSION Form20-F xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December31, 2009 Commission file number 001-14540 Deutsche Telekom AG (Exact Name of Registrant as Specified in its Charter) Federal Republic of Germany (Jurisdiction of Incorporation or Organization) Friedrich-Ebert-Allee 140, 53113 Bonn, Germany (Address of Registrant’s Principal Executive Offices) Dr.
